DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              DAVID B. COX,
                                Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D11-0987

                              [March 16, 2016]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Joel T. Lazarus, Judge; L.T. Case No. 08-14820CF10A.

   Michael Hursey, Fort Lauderdale, for appellant.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Cynthia L.
Comras, Assistant Attorney General, West Palm Beach, for appellee.

DAMOORGIAN, J.

    David B. Cox appeals his judgment of guilt and sentences for one count
of burglary of an occupied conveyance and one count of aggravated assault
with a firearm. He argues that this Court should reverse because: 1) the
State committed a Brady1 violation in failing to disclose two of its
witnesses’ criminal records; 2) the trial court erred in denying his motion
for judgment of acquittal on the burglary of an occupied conveyance count;
3) the prosecutor made several un-objected to but improper comments
during closing arguments; 4) there were several un-objected to evidentiary
and procedural errors which cumulatively resulted in fundamental error;
and 5) trial counsel’s performance was ineffective. We affirm in all
respects, but do so without prejudice for Appellant to raise his Brady
violation and ineffective assistance of counsel arguments in a Rule 3.850
motion for postconviction relief.

   Affirmed.

MAY and GERBER, JJ., concur.

   1   Brady v. Maryland, 373 U.S. 83 (1963).
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2